Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jianping Zhang on 2/8/22.

				         Claims
15. (Original) The system as recited in claim 13, wherein the modulation encoding
scheme comprises a dc-free run-length limited RLL(d,k) code.
        					     Allowability
Claims 1-20 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Kwon – U.S. Patent No. 7,266,748) teaches: configuring a channel code, followed by generating demodulated data which includes information symbols and erasure flags by modulating channel data symbols, using the channel code. Further, error-erasure correction is done on the information data symbols of the demodulated data, utilizing error locations specified by the erasure flags. Also, the system includes a channel decoder with a channel code for generating the demodulated data comprising the information data symbols and the erasure flags by demodulating the channel data symbols, a memory which stores the demodulated data, and a decoding unit which performs an error-erasure correction on the information data symbols, 
However, when read as a whole, the prior art does not teach per claim 1: a C2 encoder module configured to C2 encode, by the processor, the data stream to generate C2-encoded data using a C2 encoding scheme; a modulation coding encoder module configured to modulation coding (MC) encode, by the processor, the C2 encoded data to generate MC-encoded data using a modulation encoding scheme; a Cl encoder module configured to C1 encode, by the processor, the MC encoded data to generate Cl-encoded data by applying a C1 encoding scheme; logic configured to write, by the processor, the C1-encoded data to a storage medium of a data storage system.
Further, when read as a whole, the prior art also does not teach per claim 8: encode, by the processor, the one or more headerized data sets with a modulation encoding scheme after adding the headers of the subunits to each of the one or more C2-encoded data sets; encode, by the processor, the one or more modulation-encoded data sets using the C1encoding scheme after encoding the one or more headerized data sets with the modulation encoding scheme; and
write, by the processor, the one or more Cl-encoded data sets to data tracks of the enterprise format magnetic tape.
		      

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                    CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
            EA
         2/8/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112